Exhibit 10.1

Execution Copy

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT

AND THE OTHER FINANCING AGREEMENTS AND CONSENT

This AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT AND THE OTHER FINANCING
AGREEMENTS AND CONSENT, dated as of April 16, 2012 (this “Amendment No. 5”), is
by and among Wells Fargo Capital Finance, LLC, successor by merger to Wachovia
Capital Finance Corporation (New England), in its capacity as agent pursuant to
the Loan Agreement defined below (in such capacity, “Agent”), the parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”), Viasystems Technologies Corp., L.L.C., a Delaware limited liability
company (“Technologies”), Viasystems Corporation, an Oregon corporation formerly
known as Merix Corporation (“Merix” and, together with Technologies, each
individually a “Borrower” and collectively, “Borrowers”), Viasystems, Inc., a
Delaware corporation (“Parent”), Viasystems International, Inc., a Delaware
corporation (“International”) and Merix Asia, Inc., an Oregon corporation
(“Asia” and together with Parent and International, each individually a
“Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H:

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Loan and Security Agreement, dated as of February 16, 2010, by
and among Agent, Lenders, Borrowers and Guarantors, as amended by Amendment
No. 1 to Loan and Security Agreement, dated as of March 24, 2010, Amendment
No. 2 to Loan and Security Agreement and Waiver, dated as of August 2, 2011,
Amendment No. 3 to Loan and Security Agreement, dated as of December 8, 2011,
and Amendment No. 4 to Loan and Security Agreement and Consent, dated as of
April 3, 2012 (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
all other agreements, documents and instruments referred to therein or at any
time executed or delivered in connection therewith or related thereto,
including, without limitation, this Amendment No. 5 (all of the foregoing,
including the Loan Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have advised Agent and Lenders that Parent’s
wholly-owned Subsidiary, Victor Merger Sub Corp. (“Specified Merger Sub”),
intends to merge with and into DDi Corp. (the “Acquired Company”) with the
Acquired Company being the surviving corporation (the “Specified Merger”) as
further set forth in the Agreement and Plan of Merger, dated as of April 3, 2012
(the “Specified Merger Agreement”), by and among Specified Merger Sub, Acquired
Company and Parent;

WHEREAS, in connection with the Specified Merger and any refinancing of all or
any portion of the Senior Secured Notes (whether or not refinanced in connection
with the Specified Merger), Borrowers and Guarantors have advised that they
intend to enter into financing arrangements, pursuant to which Borrowers and
Guarantors will incur indebtedness comprising New Debt (as defined below);



--------------------------------------------------------------------------------

WHEREAS, by this Amendment No. 5, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments and consents on the terms and subject to the
conditions contained herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein (and in the case of the definitions
of Bridge Loans and New Debt, in Amendment No. 4), the following terms shall
have the meanings given to them below and the Loan Agreement and the other
Financing Agreements are hereby amended to include, in addition and not in
limitation, the following definitions:

(i) “Amendment No. 5” shall mean Amendment No. 5 to Loan and Security Agreement
and the Other Financing Agreements and Consent, dated as of April 16, 2012, by
and among Borrowers, Guarantors, Agent and Lenders, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

(ii) “Amendment No. 5 Effective Date” shall mean the first date on which the
conditions precedent set forth in Section 8 of Amendment No. 5 are satisfied.

(iii) “Bridge Loans” shall have the meaning set forth in the definition of New
Debt.

(iv) “Designated Amount” shall mean the difference (if positive) between (a) the
amount of the Borrowing Base (as defined in the Indenture as in effect as of the
Amendment No. 5 Effective Date) on the date on which the Last Out New Debt is
incurred and (b) $125,000,000.

(v) “Exchange Notes” shall have the meaning set forth in the definition of New
Debt.

(vi) “Last Out Lien” shall have the meaning assigned in Amendment No. 5.

(vii) “Last Out New Debt” shall mean that portion of the New Debt that is
secured by the Last Out Lien.

(viii) “Last Out New Debt Agent” shall have the meaning assigned in Amendment
No. 5.

(ix) “New Debt” shall mean indebtedness of the Borrowers and Guarantors
comprising bridge loans (“Bridge Loans”), exchange notes issued in exchange for
any such Bridge Loans (“Exchange Notes”), other debt securities, term loans or a
combination of the foregoing in a cumulative maximum principal amount not to
exceed the amount specified in Section 3(a) of Amendment No. 4, as amended by
Amendment No. 5, which may be secured by liens on the assets of Borrowers and
Guarantors as and to the extent permitted in Section 4 of Amendment No. 4, as
amended by Amendment No. 5, incurred at any time and from time to time on or
before the date that is the earlier of the first anniversary of the consummation
of the Specified Merger or September 15, 2013, except in the case of Exchange
Notes, which may be incurred at any time and from time to time on or after the
first anniversary of the consummation of the Specified Merger, but prior to the
fifth anniversary thereof.

 

2



--------------------------------------------------------------------------------

(x) “Specified Non-Loan Party Subsidiary” means, collectively, (a) Viasystems
Services Ltd, an entity organized under the laws of Canada that is a subsidiary
of Viasystems International, Inc., (b) Wirekraft Industries LLC, a limited
liability company organized under the laws of Delaware that is a subsidiary of
Viasystems International, Inc., (c) Viasystems ULC, an entity organized under
the laws of Nova Scotia that is a subsidiary of Viasystems International, Inc.,
and (d) Viasystems, B.V., an entity organized under the laws of the Netherlands
that is a subsidiary of Viasystems International, Inc.

(b) Amendment to Definition of Immaterial Subsidiary. The definition of
“Immaterial Subsidiary” is hereby restated in its entirety as follows:

“Immaterial Subsidiary” means, as of any date, (a) any Subsidiary whose total
assets, as of such date, are less than $100,000 and whose total revenues for the
most recent twelve month period do not exceed $100,000; provided, that, a
Subsidiary will not be considered to be an Immaterial Subsidiary if it, directly
or indirectly, guarantees or otherwise provides direct credit support for any
Indebtedness of any Credit Party; provided, further, that each of Viasystems
Milwaukee Inc., a Wisconsin corporation, and Wirekraft Industries, LLC, a
Delaware limited liability company, will be considered to be an Immaterial
Subsidiary until such time that it (i) has total assets equal to or greater than
$100,000, (ii) has total revenues for the most recent twelve month period equal
to or greater than $100,000 or (iii) directly or indirectly guarantees or
otherwise provides direct credit support for any indebtedness of any Credit
Party; and (b) Viasystems, B.V., an entity organized under the laws of the
Netherlands.

(c) Interpretation. For purposes of this Amendment No. 5, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 5.

2. Consent to Indebtedness.

(a) Section 2 of Amendment No. 4 is hereby amended by inserting the following
words at the end of the last sentence thereof immediately following “Loan
Agreement”: “with respect to the Acquired Company and its Subsidiaries within
thirty (30) days following the consummation of the Specified Merger (or such
larger number of days following the consummation of the Specified Merger as
Agent may agree in writing).”

(b) Section 3 of Amendment No. 4 is hereby amended by deleting clause (a) of
such Section in its entirety and replacing it with the following:

“(a) the sum of the outstanding principal amount of all New Debt and the
outstanding principal amount of the Senior Secured Notes shall not at any time
exceed (i) $550,000,000, plus any pay in kind interest paid thereon or
(ii) after September 21, 2012, if the Specified Merger has not been consummated
on or before such date, $250,000,000, plus any pay in kind interest paid
thereon;”

 

3



--------------------------------------------------------------------------------

(c) Section 3 of Amendment No. 4 is hereby amended by deleting clauses (d) and
(e) of such Section in their entirety and replacing them with the following:

“(d) the terms of the New Debt shall not require Borrowers and Guarantors,
directly or indirectly, to (i) make any payments in respect of any New Debt;
provided, that, notwithstanding anything in the Loan Agreement or any other
Financing Agreement to the contrary, (A) Borrowers and Guarantors may make
regularly scheduled payments of interest, or any payments of default interest,
in respect of such New Debt, (B) Borrowers and Guarantors may pay fees,
prepayment premiums, original issue discount, expenses and indemnities incurred
in connection therewith, (C) Borrowers and Guarantors may repay the outstanding
principal amount of such New Debt plus accrued and unpaid interest thereon on or
after the Maturity Date, (D) Borrowers and Guarantors may make mandatory
prepayments in respect of such New Debt (or any Refinancing Indebtedness in
respect of the New Debt) with (w) any proceeds of New Debt that are maintained
in an escrow account if the Specified Merger does not occur by September 21,
2012, (x) in the case of Bridge Loans (or any Refinancing Indebtedness in
respect of the Bridge Loans), to the extent outstanding at any time on or before
the first anniversary of the Specified Merger, (1) the proceeds of issuances of
equity securities issued by Parent, (2) the proceeds of other New Debt not
constituting Bridge Loans, (3) the proceeds of issuances of other Indebtedness
permitted under the Loan Agreement (as in effect immediately before giving
effect to this Amendment No. 4) other than proceeds of Indebtedness under the
Loan Agreement and other exceptions set forth therein, or (4) the proceeds of
asset sales and casualty insurance not required to prepay the Obligations or the
Senior Secured Notes (subject to the terms of the New Debt Intercreditor
Agreement defined below), (y) in the case of any other New Debt (or any
Refinancing Indebtedness in respect of such other New Debt), the proceeds of
equity interests issued by Parent and asset sales and insurance proceeds not
required to prepay the Obligations or the Senior Secured Notes (subject to the
terms of the New Debt Intercreditor Agreement defined below), or (z) in each
case of clauses (x) and (y), mandatory prepayments or mandatory offers to prepay
required upon a change of control or payments required upon the acceleration of
the New Debt (or any Refinancing Indebtedness in respect of the New Debt) upon
the occurrence and during the continuance of an event of default under the
documents governing the New Debt (or any Refinancing

 

4



--------------------------------------------------------------------------------

Indebtedness in respect of the New Debt), (E) Borrowers and Guarantors may make
payments in respect of the New Debt (or any Refinancing Indebtedness in respect
of the New Debt) with the proceeds of other Refinancing Indebtedness permitted
under Section 9.9(i) of the Loan Agreement, (F) Borrowers and Guarantors may
repay or repurchase New Debt in an aggregate amount during any calendar year not
to exceed 10.0% of the initial aggregate outstanding principal amount of such
New Debt at a price no higher than par plus accrued and unpaid interest on the
principal amount so prepaid or repurchased; provided, that, solely in the case
of clause (F), (1) as of the date of any such prepayment or repurchase and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing and Excess Availability shall be not less than
$22,500,000 and (2) Excess Availability for each of the 30 consecutive days
prior to the date of any such prepayment or repurchase shall be not less than
$22,500,000, or (ii) redeem, retire, defease, purchase or otherwise acquire such
New Debt, or set aside or otherwise deposit or invest any sums for such purpose
(other than (x) with proceeds of Refinancing Indebtedness, to the extent
permitted under Section 9.9(i) of the Loan Agreement and to the extent permitted
with respect to the Indebtedness so extended, refinanced, replaced, exchanged or
substituted for, or (y) to the extent permitted under clause (i)(D) or (F) of
this Section (d) above);

 

  (e) [Reserved]; and”

(d) Section 3(f) of Amendment No. 4 is hereby amended by inserting the following
words at the end of the last sentence thereof immediately following “prior to
August 23, 2014”: “(other than the payments permitted by Section 3(d)(i)(F)
above).”

3. Consent to Liens. Section 4 of Amendment No. 4 is hereby amended (a) by
striking the words “September 15, 2012” from clause (b) thereof and replacing
them with the words “September 21, 2012”, (b) by striking the word “and”
immediately prior to clause (b) of such Section, and (c) by inserting the
following immediately before the closed parenthesis appearing at the end of
clause (b) of such Section:

“and (c) New Debt in an aggregate principal amount not to exceed the Designated
Amount (the “Last Out New Debt”) may be secured by a lien in favor of a third
party (the “Last Out New Debt Agent”) that is senior to the liens granted to
secure the New Debt (other than the Last Out New Debt) and the Senior Secured
Notes and junior to the lien securing the Obligations, pursuant to documentation
reasonably satisfactory to Agent (the “Last Out Lien”); provided, that, (i) the
Last Out New Lien shall be subject and subordinate to the security interests and
liens of Agent pursuant to an intercreditor agreement, in form and substance
reasonably satisfactory to Agent, (ii) the Last Out New Debt and Last Out Lien
shall not contravene any indenture, agreement or undertaking to which any
Borrower or Guarantor is a party or by which any Borrower or Guarantor is

 

5



--------------------------------------------------------------------------------

bound, (iii) any such indenture or other agreement for borrowed money shall
permit the Obligations, and shall permit the Obligations to be secured by a
first priority lien on the assets of the Borrowers and Guarantors and
(iv) except as mutually agreed by Agent and the holders of the Last Out New
Debt, the Last Out New Debt and Last Out Liens shall be documented in a manner
so that (and the terms of the intercreditor agreement referred to in clause
(i) above will be satisfactory to Agent if) (A) the holders of the Last Out New
Debt and the beneficiaries of the Last Out Lien shall have no greater rights and
remedies set forth in such documentation, relative to the Agent and the holders
of the Obligations, than they would have if the Last Out New Debt Agent entered
into an intercreditor agreement in favor of Agent containing terms which are
substantially identical to the Intercreditor Agreement and (B) the holders of
the Obligations and the beneficiaries of the lien securing such Obligations
(including, without limitation, the Agent) shall have no lesser rights and
remedies, relative to the Agent and the holders of the Obligations, than they
would have if the Last Out New Debt Agent entered into an intercreditor
agreement in favor of Agent containing terms which are substantially identical
to the Intercreditor Agreement”

4. Consent to Restrictions Affecting Subsidiaries. Notwithstanding anything to
the contrary set forth in the Financing Agreements (including Section 9.16 of
the Loan Agreement and Section 5(e) of Amendment No. 4), Agent and Lenders
hereby consent to Borrowers and the Guarantors causing or suffering to exist any
encumbrance or restriction which prohibits or limits the ability of such
Borrower or Guarantor to take any of the actions set forth in clauses
(a) through (d) of Section 9.16 of the Loan Agreement to the extent that such
encumbrance or restriction arises under the New Debt or any Refinancing
Indebtedness in respect thereof; provided, that, except as otherwise expressly
permitted hereby, any such encumbrance or restriction contained therein is no
less favorable to Agent and Lenders than those encumbrances and restrictions
under or pursuant to the Note Purchase Documents.

5. Amendment to Loan Agreement.

(a) Section 1.56 of the Loan Agreement is hereby amended as follows:

(i) Clause (d) is hereby restated in its entirety as follows:

“(d) any of the outstanding Capital Stock of a Foreign Subsidiary that is not a
First Tier Foreign Subsidiary and any of the outstanding Capital Stock of an
Immaterial Subsidiary; provided, that, with respect to the Capital Stock of any
Immaterial Subsidiary that is also a Specified Non-Loan Party Subsidiary, such
Capital Stock shall not constitute Excluded Property unless and until Agent
shall have received evidence, in form and substance reasonably satisfactory to
Agent, that none of the New Debt or the Indebtedness evidenced by or arising
under the Indenture are secured by a lien on such Capital Stock;”

 

6



--------------------------------------------------------------------------------

(ii) by adding the following words immediately at the end of Section 1.56:

“Notwithstanding the foregoing, any Investments permitted by Section 9.10(m) and
any products or proceeds thereof, and the rights of Borrowers and Guarantors in
any agreement governing such Investments, shall constitute Excluded Property.”

(b) Section 9.10 of the Loan Agreement is hereby amended by (a) deleting the
period appearing at the end of clause (l) and replacing it with “; and” and
(b) inserting the following clause (m) immediately after clause (l):

“(m) Investments of the proceeds of the New Debt and the other funds permitted
to be maintained in an escrow account pursuant to Section 4(b) of Amendment
No. 4; provided, that, the proceeds in such escrow account (including the
Investments permitted by this clause (m)) shall be applied in accordance with
subclause (d)(i)(D)(w) of Section 3 of Amendment No. 4 (as amended by Amendment
No. 5).

6. Release of Liens on Capital Stock issued by Specified Non-Loan Party
Subsidiaries. Upon the request of Parent following the issuance of the New Debt,
Agent shall promptly release its liens on any Capital Stock issued by any
Specified Non-Loan Party Subsidiary; provided, that, Agent shall have received
evidence, in form and substance reasonably satisfactory to Agent, that none of
the New Debt or the Indebtedness evidenced by or arising under the Indenture are
secured by a lien on such Capital Stock, following which time Agent shall,
promptly upon the request of Parent and at the expense of Borrower, take such
steps as are reasonably requested by the Parent to evidence the release of
Agent’s lien on such Capital Stock.

7. Representations, Warranties and Covenants.

(a) Each Borrower and Guarantor, jointly and severally, represents and warrants
to Agent and Lenders as follows, which representations and warranties are
continuing and shall survive the execution and delivery hereof, the truth and
accuracy of which are a continuing condition of the making or providing of any
Loans to Borrowers:

(i) this Amendment No. 5 and each other agreement (if any) to be executed and
delivered by each Borrower and Guarantor in connection herewith, with, to or in
favor of Agent or Lenders (together with this Amendment No. 5, the “Amendment
Documents”) has been duly authorized, executed and delivered by all necessary
action of each Borrower and Guarantor, and is in full force and effect, and the
agreements and obligations of each Borrower and Guarantor contained herein
constitute legal, valid and binding obligations of Borrowers and Guarantors
enforceable against Borrowers and Guarantors in accordance with their terms,
except as expressly modified or waived hereby and as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought;

(ii) no action of, or filing with, or consent of any Governmental Authority, and
no approval or consent of any other Person, is or will be required to authorize,
or is or will be otherwise required in connection with, the execution, delivery
and performance by any Borrower or Guarantor of this Amendment No. 5 and the
other Amendment Documents;

 

7



--------------------------------------------------------------------------------

(iii) on the date hereof, no Default or Event of Default exists or has occurred
and is continuing; and

(iv) the execution, delivery and performance of this Amendment No. 5 and the
other Amendment Documents (A) is within each Borrower’s and Guarantor’s limited
liability company or corporate powers and (B) are not in contravention of law or
the terms of any Borrower’s or Guarantor’s certificate or articles of
incorporation or formation, operating agreement, by laws, or other
organizational documentation, or any indenture, agreement or undertaking
(including, without limitation, the Indenture) to which any Borrower or
Guarantor is a party or by which any Borrower or Guarantor or its property is
bound.

(b) Borrowers and Guarantors covenant and agree that they shall furnish to Agent
copies of all notices or demands in connection with New Debt received by any
Borrower or Guarantor or on its behalf promptly after the receipt thereof or
sent by any Borrower or Guarantor or on its behalf concurrently with the sending
thereof, as the case may be.

(c) Borrowers and Guarantors covenant and agree that, on and after the Amendment
No. 5 Effective Date, neither Borrowers nor Gu arantors shall make any
Investment in, or transfer or otherwise provide any assets to, Viasystems B.V.
in an amount, in the aggregate, that exceeds $100,000.

8. Conditions Precedent. This Amendment No. 5 shall only be effective upon the
satisfaction of each of the following conditions precedent in a manner
satisfactory to Agent:

(a) Agent shall have received counterparts of this Amendment No. 5, duly
authorized, executed and delivered by Borrowers, Guarantors and Required
Lenders; and

(b) no Default or Event of Default shall exist or have occurred and be
continuing.

Upon the written request of Parent following the satisfaction of the conditions
precedent in clauses (a) and (b) above, Agent shall promptly confirm in writing
the satisfaction of such conditions precedent.

9. General.

(a) Effect of this Amendment. Except as expressly provided herein, no other
changes or modifications to the Financing Agreements are intended or implied,
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the date hereof. To
the extent any conflict exists between the terms of this Amendment No. 5 and the
other Financing Agreements, the terms of this Amendment No. 5 shall control.

(b) Governing Law. The validity, interpretation and enforcement of this
Amendment No. 5 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

8



--------------------------------------------------------------------------------

(c) Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT NO. 5 OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 5 OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, ANY AGENT OR
ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT NO. 5
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(d) Binding Effect. This Amendment No. 5 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

(e) Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.

(f) Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 5.

(g) Entire Agreement. This Amendment No. 5, together with the other Amendment
Documents, represent the entire agreement and understanding concerning the
subject matter hereof and thereof among the parties hereto, and supersedes all
other prior agreements, understandings, negotiations and discussions,
representations, warranties, commitments, proposals, offers and contracts
concerning the subject matter hereof and thereof, whether oral or written.

(h) Counterparts, etc. This Amendment No. 5 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 5 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 5. Any party delivering an executed
counterpart of this Amendment No. 5 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 5, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 5.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their authorized officers as of the date first
above written.

 

BORROWERS VIASYSTEMS CORPORATION, formerly known as Merix Corporation By:   /s/
Gerald G. Sax Name:   Gerald G. Sax Title:  

Vice President, Treasurer and

Chief Financial Officer

VIASYSTEMS TECHNOLOGIES CORP., L.L.C. By:  

/s/ Gerald G. Sax

Name:   Gerald G. Sax Title:  

Vice President, Treasurer and

Chief Financial Officer

GUARANTORS VIASYSTEMS, INC. By:  

/s/ Gerald G. Sax

Name:   Gerald G. Sax Title:  

Vice President, Treasurer and

Chief Financial Officer

VIASYSTEMS INTERNATIONAL, INC. By:  

/s/ Gerald G. Sax

Name:   Gerald G. Sax Title:  

Vice President, Treasurer and

Chief Financial Officer

MERIX ASIA, INC. By:  

/s/ Gerald G. Sax

Name:   Gerald G. Sax Title:   Vice President

Amendment No. 5 to Loan and Security Agreement

and Other Financing Agreements and Consent



--------------------------------------------------------------------------------

AGENT WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia Capital
Finance Corporation (New England), as Agent By:   /s/ Barry Felker Name:   Barry
Felker Title:   Vice President  

 

LENDERS WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia
Capital Finance Corporation (New England) By:   /s/ Barry Felker Name:   Barry
Felker Title:   Vice President

Amendment No. 5 to Loan and Security Agreement

and Other Financing Agreements and Consent